Judge Mills
delivered the opinion.
This is a writ of error to reverse an order of a county court, directing ihe will of William B. Smith to be recorded, on proof of its execution being made.
Allhough this is a cause of numerous witneses, industrious preparation, able arguments on both sides, and the *309trial of which has consumed much time, yet it all rests on an issue of fact, to wit, whether the will was really executed by the decedent, or is it a forgery?' To stale all the facts which have been proved, to attempt to reconcile the conflicting evidence, and even to enter on record a long description of the reasons which have brought our minds to the result produced, could not form a precedent that would be useful to others, or indeed even to the parties themselves. We have therefore determined only to state the determination of the court. Admitting it to be a cause of some difficulty, owing to the great mass of conflicting testimony, we have nevertheless come to the determination that the will in question is the last will and testament of the said William B Smith, the testator; that it was executed and is properly admitted to record in the court below, and that the orders of said court thereupon be affirmed with costs, and that the will be remanded to the custody of the clerk of the court below, to be there preserved as the act of assembly requires.